DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2022 has been entered.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 39 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amendments (5/03/2022) have resolved many of the previously identified indefiniteness issues; however, these amendments have also introduced several new issues. Examiner again advises that Applicant thoroughly review each and every limitation of every claim—as amended—for proper antecedent basis and to resolve all indefiniteness issues to advance prosecution.  Indeed, within each of the separate claim groupings Applicant appears to be redefining/reintroducing the same claim element in multiple instances.
For example-
 In claims 44, 45 and 46, Applicant is introducing “drive springs”, “vibratory motors” and “an electrical control”; however, these elements have already been previously introduced in base claim 42.
Claim 42 recites the limitations "said housing”.  There is improper antecedent basis for this limitation in the claim as Applicant’s has already established “said vibrating screen housing”.
Claim 42 recites the limitation "drive springs".  There is improper antecedent basis for this limitation in the claim as Applicant has already introduced multiple types of drive springs (e.g., said steel coil drive springs in last indent).
Claim 42 recites the limitations "said alternating current motors”.  There is improper antecedent basis for this limitation in the claim. 
Claim 42 recites the limitation "it” (last ln.).  There is improper antecedent basis for this limitation in the claim. 
Claim 13 depends from claim 26—which is a cancelled claim, thus the scope of the claim is unclear.

Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention to advance prosecution and facilitate proper examination of the claimed invention.  




Response to Arguments
Applicant’s arguments that the amended claim features resolved the outstanding indefiniteness issues are not wholly persuasive as these amendments have again introduced an incredible amount of issues that render the claims indefinite.  Examiner again advises Applicant to carefully review each and every claim limitation to ensure that Applicant’s invention is being clearly defined.  To advance prosecution, these issues must be addressed and adequately resolved.  Consequently, as several 35 U.S.C. 112 (pre-AIA ), second paragraph issues remain that render the claims indefinite, the claims stand rejected.

Election/Restrictions
Newly submitted claims 47-53 as well as claims 7, 16, 18, 29, 31 and 35 are directed to an invention that is independent or distinct from the invention originally claimed as Applicant is claiming an input hopper with a vibratory motor that is shown as a separate embodiment/species within the specification (cf. fig. 12 and 14).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7, 16, 18, 29, 31, 35 and 47-53 and  are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 22, 2022